TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00454-CV


                                  D. J. and A. S., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee


              FROM THE 146TH DISTRICT COURT OF BELL COUNTY
      NO. 312,083-B, THE HONORABLE ALAN MAYFIELD, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant D.J. seeks to appeal from the trial court’s final judgment terminating

her daughter A.S.’s parental rights and naming the Texas Department of Family and Protective

Services and not D.J., the child’s maternal grandmother, as the child’s managing conservator.

               D.J.’s brief was originally due on November 30, 2020. After this Court granted a

motion requesting an extension of time to file her brief, D.J.’s brief was due January 6, 2021. In

granting the extension, this Court advised D.J. that the appeal was subject to an accelerated

schedule, see Tex. R. Jud. Admin. 6.2(a), and that, as a result, the failure to file a brief by

January 6 would result in the dismissal of D.J.’s appeal for want of prosecution. To date, D.J.’s

brief has not been tendered for filing and is overdue. Accordingly, we dismiss this appeal as to
D.J. We direct the Clerk of the Court to restyle this cause: A.S. v. Texas Department of Family

and Protective Services.

              It is ordered February 3, 2021.



Before Justices Goodwin, Triana, and Kelly




                                                2